Title: From James Madison to James Bowdoin, 18 March 1806
From: Madison, James
To: Bowdoin, James


                    
                        Sir,
                        Department of State 18 March 1806
                    
                    I have received successively your letters bearing date from the 18 of June to the 31st. of July.
                    The circumstances both personal and public under which you proceeded from Spain to England, without repairing to Madrid, fully justified your conduct in the view of the President; and he has equally approved the Motives for making Paris the place of your waiting for his further instructions.
                    
                    These instructions are comprized in the dispatch of the 13th of March 1806 now committed to the Bearer Mr. Skipwith for Mr. Armstrong and yourself and which associates you with him in a negociation with Spain expected to take place under the auspices of the French Government.
                    Should the negociation succeed, the President wishes you forthwith to proceed to Spain, as originally contemplated. Should it fail, or take any turn not absolutely decisive, it is his intention that you should await the instructions which such a posture of things may be thought to require. I have the honor to remain with sentiments of great respect & consideration Sir, your most Obedt. humble servant
                    
                        James Madison
                    
                